[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           JANUARY 18, 2007
                              No. 05-15765                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

       D. C. Docket Nos. 02-02117-CV-T-30-TGW & 00-00097-CR-T-3

ALEJANDRO TAMAYOS-RAMOS,



                                                      Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                      Respondent-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (January 18, 2007)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Alejandro Tamayos-Ramos, a federal prisoner proceeding pro se, appeals the
district court’s dismissal of his 28 U.S.C. § 2255 habeas corpus petition. On

appeal, Tamayos-Ramos makes several arguments regarding why his plea was not

knowing and voluntary or is not enforceable, including primarily that the

government breached the agreement. However, Tamayos-Ramos presents no

argument regarding the issue raised by this Court’s certificate of appealability

(“COA”). Specifically, Tamayos-Ramos never discusses whether the district court

erred in denying his § 2255 motion to vacate because the claims raised were barred

by the collateral attack waiver contained in his plea agreement.

      The Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-32, 110 Stat. 1214 (1996) (“AEDPA”), governs this appeal because Tamayos-

Ramos filed his petition after the effective date of the AEDPA. Under the

AEDPA, appellate review is limited to the issues specified in the COA. 28 U.S.C.

§ 2253; Murray v. United States, 145 F.3d 1249, 1250-51 (11th Cir. 1998).

Additionally, Tamayos-Ramos is a pro se litigant and is thus entitled to a lenient

interpretation of his arguments on appeal. See GJR Invs., Inc. v. County of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998).

      Careful review of Tamayos-Ramos’s appellate brief reveals that he has not

addressed the issue on which the COA was granted, namely, whether the district

court erred in denying his § 2255 motion to vacate because the claims raised were



                                          2
barred by the collateral attack waiver contained in his plea agreement. Instead,

Tamayos-Ramos argues the merits of one of his underlying claims: that the

government breached the plea agreement. Even construing Tamayos-Ramos’s

brief liberally, there is no indication that he presents any arguments regarding the

issue on appeal. Therefore, Tamayos-Ramos has abandoned the issue on which we

granted the COA. See Atkins v. Singletary, 965 F.2d 952, 955 n.1 (11th Cir. 1992)

(concluding that an appellant abandons an issue not addressed on appeal).

Accordingly, we affirm the district court’s dismissal of Tamayos-Ramos’s § 2255

petition.

       AFFIRMED.




                                           3